"Wilson, Oh. J.-
I concur in the view that the order in this case denying the motion for a new trial should be reversed.
It is not necessary to determine, whether the ruling of the court below receiving parol evidence to show that the plaintiff was sworn into the service was erroneous, as such ruling was not excepted to.
The principal question to be decided is, what was the contract between the plaintiff and defendant ? If the money was delivered to the defendant, to be held absolutely and unconditionally for the plaintiff, then the defense set up is insufficient.
*219But if the contract was that the money should be held by defendant, to be paid when the plaintiff was mustered into the service as a substitute for some principal, or on any other conditions, then it is incumbent on the plaintiff as a condition precedent to his right of recovery, to show that the contract has been performed, and the conditions complied with on his part..
■ The evidence offered, both on part of plaintiff and defendant, conclusively shows that the money was not taken by the defendant to beheld absolutely and unconditionally, subject to the plaintiff’s order.
The remark made by defendant to the plaintiff on receipt of said money, that the plaintiff could, if he needed it, have $50 or $100, shows that it was well understood that defendant had a right to hold the whole, or at least a part of said money, as against the plaintiff.
• The plaintiff’s father, who seems to have acted for him in the whole transaction, testifies : “ The reason why the money was not paid over was, because some had slipped, the guard and escaped. The understanding was, that the boy should receive the money when he handed the receipt to Col. Morgan, at the Port.”
The evidence in the case, we think, conclusively shows that the plaintiff well knew that this money was received by the defendant in accordance with the rules of the office, and that it should be paid over in accordance with said rules.
In accordance with the rules of the office, no money was to be paid to substitutes until they were mustered into the service; and the plaintiff in this case never having been mustered, did not become entitled to said money. The evidence, therefore, did not justify the verdict, and a new trial should be granted.
The court below received evidence showing the statements of Brousseaux (substitute broker) to plaintiff, not made in defendant’s presence. These statements, we think, were cal*220culated to, and we have no doubt did, affect the mind of the jury in deliberating on their verdict in this case. This evidence was not competent. In no view whatever could that evidence serve to enlighten the jury as to the contract between the plaintiff and defendant.
The order appealed from, I think, therefore, should be reversed.